Citation Nr: 9911101	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post 
excision, L5-S1, intervertebral disc, with history of spinal 
stenosis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1976.

This appeal arose from a July 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 20 percent for the service-connected 
low back disorder.  In May 1998, the veteran testified at a 
personal hearing; in September 1998, the hearing officer 
granted an evaluation of 40 percent for the veteran's back 
disability.  This decision was promulgated by a rating 
decision issued that same month.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.



FINDING OF FACT

The veteran's service-connected intervertebral disc disease 
is manifested by complaints of constant pain which is 
aggravated by all activities and numbness in both lower 
extremities.


CONCLUSION OF LAW

The criteria for an increased evaluation to 60 percent for 
the service-connected status post excision, L5-S1, 
intervertebral disc, with history of spinal stenosis have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  3 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 40 percent evaluation 
is warranted for severe intervertebral disc syndrome 
manifested by recurring attacks, with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome, manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).

The evidence of record indicated that the veteran was awarded 
service connection for his low back disability by a rating 
action issued in May 1977.  This noted that he had had a 
diskectomy in 1973 in service for a possible herniated 
nucleus pulposus at the L5 to S1 level.  He also underwent an 
interlaminar exploration of the right L4-5 level.  The 
February 1977 VA examination had shown forward flexion to 80 
degrees, extension to 35 degrees, lateral flexion to 40 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
There was no atrophy, hypertrophy and no spasm of the 
muscles.  There was also no localized tenderness.  Straight 
leg raises were to 85 degrees bilaterally.  He was able to 
stand on his toes and was able to rock onto his heels.  He 
was also able to heel/toe walk.

The veteran was examined by VA in June 1997.  It was noted 
that he was in retail sales at an auto parts store.  He 
described pain in the posterior aspects of both thighs with 
walking or standing.  He indicated that he had pain upon 
walking more than a block.  Bending and lifting also caused 
posterior thigh pain, and he noted that when he climbed, it 
often felt as if his knees might "give out."  The physical 
examination noted that his pelvis was level and there was no 
scoliosis.  Forward flexion was to 50 degrees; extension was 
to 20 degrees; bilateral bending was to 25 degrees (the 
American Medical Association noted that normal flexion was to 
60 degrees; extension was to 25 degrees and lateral bending 
was to 25 degrees).  There was no tenderness over the spinous 
process noted.  Straight leg raises were limited to 70 
degrees by hamstring tightness.  Rotation of the hips was 
painless.  The neurological examination noted that deep 
tendon reflexes were absent at the knees and ankles 
bilaterally.  He had difficulty walking on his toes, but was 
able to walk on his heels without difficulty.  He could also 
squat and arise from squatting.  There was no atrophy and the 
examiner was unable to detect any motor weakness or sensory 
loss.  An April 1997 x-ray showed some osteophyte formation 
at the L4-5 and L5-S1 levels.  An MRI had revealed 
degenerative changes at the L4-5 and L5-S1 disc levels.  
Small protrusions were present.  The impression was 
degenerative disc disease (DDD) L4-5 and L5-S1.  The examiner 
commented that DDD at multiple levels was common in someone 
of the veteran's age.  These were not clinically significant 
unless they were causing nerve root involvement. No such 
nerve root involvement had been found during the examination 
of the veteran.

In August 1997, the veteran was hospitalized at a VA 
facility.  He complained of claudication and muscle spasms 
upon ambulation causing numbness and weakness of the lower 
extremities.  There was no reported sexual dysfunction or 
bladder or bowel changes.  An MRI, EMG and nerve conduction 
studies had been consistent with spinal stenosis.  The 
neurological evaluation showed mild decrease in pin prick at 
the right L4-5 distribution.  The straight leg raises were 
negative.  An MRI revealed very tight stenosis from L2-3 to 
S1.  He underwent an L2-S1 posterior decompression with 
medial facetectomies and foraminotomies.  He was ambulating 
the day of surgery and he complained of minimal back pain.  
He was advised to avoid strenuous activities, as well as 
lifting greater than 15 pounds.

A VA outpatient treatment note from May 1998 noted the 
veteran's complaints that he was in constant pain.  He noted 
that this pain was aggravated by walking.

The veteran testified at a personal hearing in May 1998.  He 
indicated that his back pain and inability to move had been 
worse ever since his 1997 surgery.  He also noted that he had 
constant muscle spasms at night that prevented him from 
sleeping.  He stated that his pain was not that bad if he 
didn't move very much; however, if he walked or tried to lift 
anything, he would experience a sharp, stabbing pain.  He 
reported that he would also have intermittent numbness in the 
lower extremities, although his pain was more bothersome and 
was constant in nature.  He said that he had to support 
himself, particularly on stairs, since his knees would give 
out.  Finally, he commented that he was now using a cane for 
ambulation, something that he did have to do before the 
surgery.

VA examined the veteran in June 1998.  The spinal examination 
noted his chief complaint that he was barely able to walk, 
although he noted that he also had peripheral neuropathy 
related to his diabetes.  He commented that he could not walk 
very far before he had to stop and rest.  The objective 
examination noted that he came into the examination room in a 
wheelchair, although he was able to walk, with a cane, the 
five feet to the examination table.  He was able to sit on 
the table comfortably, and he was able to take off and put on 
his shoes without difficulty.  There was a well healed 
surgical scar in the low back area.  There was no paraspinal 
tenderness noted.  Forward flexion was to 45 degrees; 
extension was to 10 degrees; lateral flexion was to 10 
degrees bilaterally; and rotation was to 20 degrees 
bilaterally.  He complained of moderate to severe discomfort 
during flexion and from returning to flexion to an extended 
position.  He also complained of left lower extremity pain in 
the thigh while bending laterally to the left.  He could not 
walk on his heels and toes and he barely managed to stand on 
his toes with minimal assistance.  He could not stand on one 
extremity, although he attributed this to his poor balance.  
Straight leg raising noted cramps in both thighs posteriorly 
mainly due to marked hamstring tightness.  He did not have 
any lower back pain.  Passive straight leg raises did not 
elicit any evidence of radiculopathy.  A December 1997 x-ray 
revealed degenerative changes of the discs and previous 
surgery at L4-5, with laminectomy.  The diagnosis was history 
of spinal stenosis; DDD of the lumbosacral spine; and repeat 
surgery on the low back.

A neurological examination was also performed by VA in June 
1998.  He stated that he had radiation of his back pain into 
the upper portion of both thighs.  All activity, no matter of 
how short duration, aggravated his back pain.  The physical 
examination noted mild edema of both distal lower 
extremities.  Straight leg raises were negative at 90 degrees 
bilaterally.  Strength was normal at 5/5 in all muscle groups 
of both lower extremities.  The sensory examination showed 
stocking-glove type sensory decrease that was significant and 
which went to the level of the mid-calves bilaterally; this 
was noted to be typical of diabetic neuropathy.  No other 
sensory loss was noted.  Deep tendon reflexes were barely 
present in the knees at 0 to +1 and were absent in the 
ankles.  He walked hesitantly and slowly and preferred to 
remain in the wheelchair.  The impression was no specific 
neurological deficits referable to the low back at this 
point.  However, he described symptoms of spinal stenosis 
with or without arachnoiditis quite well.

The veteran was examined by a private neurologist in August 
1998.  He noted that he was having difficulties bending over, 
lifting and holding onto objects due to aggravation of his 
low back pain, which radiated into the legs (the left more so 
than the right).  The physical examination noted that he had 
excellent strength with hip flexion, extension, abduction, 
adduction, quadriceps, hamstrings, and ankle flexion and 
dorsiflexion, as tested isometrically at bedside.  There was 
mild distal atrophy of the musculature, but no 
fasciculations.  Resting tone was normal.  Sensory testing 
revealed a sensory pattern with a gradient in the foot itself 
to all sensory modalities, but there was also an area of 
anesthesia in the posterior calf area, as well as of the 
posterior right side.  Anteriorly, the calf area had intact 
spinothalamic sensation, similar to what was reported at the 
knee and in the thigh anteriorly, posteriorly and laterally.  
This pattern was present in both lower extremities.  Over the 
back there was a cut-off point around L3-4 to either side of 
the spine.  Below this level, the spinothalamic sensation was 
not as a crisp, although he could distinguish cool from warm.  
Above this level, there was definite improvement in the 
perception of spinothalamic sensation as subjectively 
reported, and he was able to distinguish a much smaller 
gradient objectively.  Coordination testing revealed normal 
performance with heel to shin testing with no ataxia.  He 
displayed a cautious but wide-based gait.  His reflexes were 
absent at the knees, hamstrings and ankles.  Plantar 
responses were also absent.  Straight leg raises were to 60 
degrees; stretching beyond that was not possible due to 
tightness of the muscles and tendons.  He could bend forward 
to touch his knees but could bend no further than that.  His 
muscles were tight in the lumbar paraspinal area but there 
was no direct tenderness in that region.  The impression was 
sequelae of longstanding back problems and lumbar stenosis 
with clinical residuals including at the L3-4 sensory level 
which was incomplete, areflexia in the lower extremities 
without areflexia in the upper extremities and a pattern of 
sensory loss in the lower extremities which appeared to be a 
combination of sensory anesthesia around L5-S1 and a stocking 
pattern.  The examiner noted that not all of his sensory 
problems were attributable to diabetic neuropathy.  The 
sensory pattern looked more dermatomal than stocking glove.

After a careful review of the evidence of record, it is found 
that that evidence supports a finding of entitlement to a 60 
percent disability evaluation for the service-connected 
status post excision, L5-S1, intervertebral disc, with 
history of spinal stenosis.  The objective evidence indicates 
that the veteran suffers from characteristic pain, which he 
described as constant, as well as from absent knee and ankle 
jerks.  While the VA examination conducted in June 1998 and 
the private examination performed in August 1998 both noted 
that he also suffered from diabetic neuropathy, the latter 
examination commented that this disorder would not account 
for all the sensory deficits noted, particularly those that 
were dermatomal in nature.  All ranges of motion were limited 
secondary to pain (in fact, he could only bend forward to 
touch his knees---further forward flexion was not possible).  
While spasms were not specifically found, he was unable to 
straight leg raise beyond 60 degrees because of tightness of 
the muscles and tendons.  Thus, it would appear that his 
condition is pronounced with persistent symptoms consistent 
with sciatic neuropathy.  The veteran has also indicated that 
his condition is constant, thus supporting a finding that he 
experiences little intermittent relief.  Therefore, after 
weighing all the evidence of record and resolving any doubt 
in the veteran's favor, it is found that the disability 
picture more nearly approximates the criteria for a 60 
percent disability evaluation.


ORDER

An evaluation of 60 percent for the service-connected status 
post excision, L5-S1, intervertebral disc, with history of 
spinal stenosis is granted, subject to the laws and 
regulations governing the award of monetary benefits.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

